Case 6:20-cr-00078-PGB-DCI Document 36 Filed 08/21/20 Page 1 of 1 PageID 85




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

UNITED STATES OF AMERICA

VS.                                                      CASE NO: 6:20-cr-78-Orl-40DCI

MAX BENNETT CHAMBERS




                         ACCEPTANCE OF GUILTY PLEA
                         AND ADJUDICATION OF GUILT
      Pursuant to the Report and Recommendation of the United States Magistrate

Judge (Doc. 33) entered August 19, 2020, to which the parties have waived the 14 day

objection period, the plea of guilty of the defendant is now accepted and the defendant is

adjudged guilty of Count Two of the Indictment.

      Sentencing is scheduled for November 18, 2020 at 3:30 PM before the

undersigned.

      DONE and ORDERED in Orlando, Florida this 21st day of August 2020.




Copies:
Counsel for the Defendant
United States Attorney
United States Magistrate Judge
United States Marshal Service
United States Probation Office
United States Pretrial Services
